660 S.E.2d 317 (2008)
51 Va. App. 679
Claude M. SCIALDONE
v.
COMMONWEALTH of Virginia.
Barry R. Taylor
v.
Commonwealth of Virginia.
Edward Jones, s/k/a Edward S. Jones
v.
Commonwealth of Virginia.
Record Nos. 1737-06-1, 1738-06-1, 1739-06-1.
Court of Appeals of Virginia, Chesapeake.
April 29, 2008.
*321 Marvin D. Miller (Heather Golias; Law Offices of Marvin D. Miller, on briefs), Alexandria, for appellants.
Donald E. Jeffrey, III, Assistant Attorney General; Karri B. Atwood, Assistant Attorney General (Robert F. McDonnell, Attorney General; Gregory W. Franklin, Assistant Attorney General, on briefs), for appellee.
Present: FELTON, C.J., ELDER and KELSEY, JJ.
ELDER, Judge.
Claude M. Scialdone, Barry R. Taylor, and Edward S. Jones each appeal from a finding of summary contempt for violating Code § 18.2-456.[1] On appeal, each contends the proceeding in which he was convicted for contempt was not a summary proceeding and, thus, that he was improperly denied his due process rights,[2] including the rights to pretrial notice, to present a defense, and to be represented by counsel. We hold each of the appellants was denied his right to due process, and we reverse and remand for further proceedings consistent with this opinion if the trial court and the Commonwealth be so advised.

I. BACKGROUND
Beginning on July 12, 2006, Frankie Dulyea was tried by a jury for several offenses, all of which stemmed from online conversations *322 he had in April and May 2005 with an undercover police officer posing as a twelve-year-old girl. Dulyea was represented by attorneys Claude Scialdone and Barry Taylor, of Scialdone & Taylor, Inc. They were assisted by a law student, Edward Jones. All three men participated in the preparation of Dulyea's case for trial, but Taylor did not appear at trial. Scialdone served as lead counsel at trial, and Jones was present in the courtroom to assist him.
While cross-examining the undercover police officer, Scialdone attempted to ask her about the age-limit rules applicable to the online chat room in which she and Dulyea had conversed. When Scialdone proffered a copy of the rules dated July 11, 2006, the day prior to trial, the Commonwealth objected that the document was irrelevant because it did not cover the proper time period. The court sustained the objection, ruling inter alia, "[I]f you want to pursue this line of questioning . . . [,] you would have to have the rules that were in place in 2005." Scialdone responded, "I can introduce that in part of my case. . . . I believe we'll have [the rules that were in place in 2005]."
Later, when Dulyea was testifying in his own behalf, Scialdone inquired, "After you were arrested, did you make an effort to check out the rules of Yahoo in that chat room that you were in?" The Commonwealth objected that "the rules after [Dulyea] was arrested are not relevant." After excluding the jury, the trial court examined a second set of proffered rules and stated, "[T]he first chat rules [you proffered earlier] . . . had a date on the bottom of 7/11/06. So they were printed yesterday. You've now shown me what appears to be the exact same thing with just no print date on the bottom." Dulyea indicated that the proffered rules "were printed off by my father and my step cousin." The court asked, "Why is there not a print date on the bottom?" and then stated twice, "[I]t's got to have some sort of authentication on it." When the trial court inquired why Scialdone had "print[ed] [them] off again yesterday," Scialdone said they had been unable to locate the copy that Dulyea's father had provided to them. The court noted "it would be very easy" to create such a document by "whit[ing] out the bottom print time and then just run[ning] a copy of it." Scialdone said, "[I]f you want to voir dire us while we're outside the presence of the jury, I have no problem with that."
The trial court then asked the Commonwealth for its position. The Commonwealth agreed with the court's assertion, stating, "It's very suspicious that that document is exactly the same as the document that we objected to earlier today." The trial court then noticed the most recently proffered copy of the rules bore a different "Welcome so and so" line  a different screen name, indicating that a different person had signed on to access the rules. Scialdone argued the challenged document containing the rules was admissible regardless of the presence or absence of a print date because Dulyea would testify both that he was familiar with the rules in place before his online contact with the undercover officer and after and that the proffered document accurately set out those rules. The trial court said, "Well, you can ask him all of those things"; "it's just the document itself that's causing me the problem." The court then indicated that, in the absence of a print date, the court was "not convinced that this was done at the time  that this is an authentic document. If it were printed out on a computer, it should have a print date on the bottom just like the one you offered a couple of hours ago." The court noted that, although the screen name of the person who printed it was different, that "doesn't mean that it wasn't just gotten. I need to know a date."
Still outside the presence of the jury, Scialdone then called Dulyea's father to the stand in an attempt to authenticate the second set of rules so that the court would admit it into evidence, but as the testimony of the elder Dulyea progressed, it became apparent upon questioning from the court that the copy of the rules he obtained and printed in December 2005 was a two-page document that bore the screen name "pdulyea," one of his wife's screen names, and that the copy of the chat room rules Scialdone had most recently attempted to have admitted was a one-page document showing it had been printed *323 by someone using the screen name "wndydpooh."
The court then inquired of Scialdone what his secretary's name was, and when he answered, "Wendy," the trial court responded, "Yeah. That's what I thought. Get her over here. . . . Right now. Call her from the court because I don't want you to talk to her outside anyone's presence. . . . Just tell Wendy to come over here. She's got five minutes. . . . Tell [Mr. Taylor] to come too. . . . It is 3:19. I'm giving them until 3:30." The court recessed and reconvened at 3:34 p.m. when secretary Wendy Suttlage and attorney Barry Taylor arrived. The judge said, "Mr. Taylor, I need you to go wait out in the hall. . . . Wendy, I need you in here." The judge then showed Wendy Suttlage the chat room rules sheet bearing the screen name "wndydpooh" and questioned her about it. Suttlage testified she printed it out on the Sunday preceding the trial at the request of Mr. Taylor. She did not recall whether the printout included a date at the bottom of the sheet, and she denied having altered the document. The judge then inquired whether the attorneys had any questions for her. The Commonwealth's attorney responded, "No, Your Honor."
The trial judge then sent Suttlage out of the courtroom and called Taylor to the stand. Taylor testified that he recognized the printout bearing the chat room rules. Upon further questioning, he said he did not know when the sheet was printed but said, "This is the one, I think, that was given to us by our client, Mr. Dulyea." When the trial court said "that would be very interesting since it's under Wndydpooh's user name" and asked Taylor to "[e]xplain it," he responded he "was called and asked to look for the document that the client said he dropped off" and that he "found the document in a pile on the conference room table where they had been working on the case." Taylor denied "whit[ing] out the date at the bottom" or altering the document in any way.
The court then stated as follows, without mentioning the word "contempt," "One of you  one of the three of you, I guess  Mr. Jones, you're in this too  is going to come clean about this. . . . [S]omebody better take the fall or everybody is going to take the fall for this."
The trial court attempted to press Taylor further, but he insisted, "All I was asked to do was to look for the document  look for any document that talked about the adults being in the chat room." He indicated he was very familiar with the rules page because when "we were in preparation for the case, we had looked at this very document multiple times because . . . it was crucial to our case." When the trial court inquired further why Taylor thought the document he retrieved was the document their client had brought to them, he said, "[It was] the only document in the stack that had this material on it."
The trial court then had Suttlage return to the courtroom and, upon further questioning, Suttlage reiterated that she printed the rules the Sunday prior to trial in response to a specific request from Taylor to do so, and she said she handed the document to Taylor. The trial court then asked Taylor why he presumed the document he received from Suttlage on Sunday was "the one your client gave you two years ago." Taylor responded, "Well, ma'am, it's the same document." When the court said, "Mr. Taylor, you better come clean with me right now. What is going on?" Taylor responded, "I don't know, ma'am," and the judge told him to wait in the hall.
The trial court then swore Jones and questioned him about what it believed was the fraudulent removal of the copyright and date information from the exhibit, but he, too, denied any knowledge of it. The court then asked who "ran . . . off" "this other copy that we rejected this morning that's dated 7/11/2006." Jones responded, "Oh, I ran that off, Your Honor." Changing focus, the trial court then inquired about the screen name on that copy of the exhibit, asking, "Whose idea of a joke is [the screen name, West is a Nazi[3]]? Mr. Scialdone, you better do some talking." (Footnote added). Scialdone said, *324 "Oh, I'll answer every one of your questions," and the court placed him under oath. Scialdone testified:
I know Mr. Dulyea  when he had retained us, he gave Barry [Taylor] a couple of these screen things about adult chat rooms. That's my extent of knowledge about it. This morning when they handed the one to me that was dated afterwards, I realized we needed to find the one that was included in the file; and I asked [Taylor] to look in the file to see if they could find it. I don't know how to work e-mails and my little windows and stuff in my desk. I don't go into any of that stuff. Wendy is not my secretary. Antonia is my secretary. I don't  I don't know. Sunday if she printed something, she didn't print it for me.
When the trial court inquired once more about "westisanazi," Scialdone again pleaded ignorance about computer matters, and the trial court responded:
But you know how to white out and copy, I would assume, which is what's been done to this document that is being represented as being given to you two years ago but was actually run off by your secretary or Mr. Taylor's secretary on Sunday.
* * * * * *
There is a serious ethical issue here, if not criminal.
* * * * * *
Somebody in your firm, Mr. Scialdone  and it's Scialdone and Taylor. So it's you and under your direction, and you're lead counsel in this case. Somebody has perpetrated a fraud on this court, and I will get to the bottom of it. . . . I am finding both you and Mr. Taylor and Mr. Jones  get them back in here  in contempt; and we will deal with it after the trial. And if it comes out that one of you may not have had any knowledge, I may reconsider; but at this point in time all of you are involved.
When Taylor and Jones had come back into the courtroom, the trial judge inquired further, "Whose idea of a joke is [w]estisanazi? Anybody want to fess up to that?. . . . You ran it off, Mr. Jones. Did you do it?" Jones admitted that he did and said he chose the screen name "westisanazi" because "I was very upset about some of the rulings, and I thought it was unfair to the client."
The trial court repeated that it was finding all three men in contempt, saying, "We will finish this trial and then we will have hearings on this matter as far as . . . anything else you might want to say. Otherwise, it will just be sentencing hearings. Is there anything anybody else wants to say right now?" When Mr. Scialdone objected, saying, "I don't think there's any basis of you finding me in contempt," the trial court recited the facts as follows:
THE COURT: I have a document that you tried to offer into evidence, and you argued vehemently that it was a document that your client and his father provided to you two years ago when, in fact, it's a document that your secretary printed out on Sunday for you and Mr. Taylor. Those are the facts.
MR. SCIALDONE: Judge, no one printed anything out for me. That is not true.
THE COURT: You are lead counsel. That was printed out for you and Mr. Taylor. And if Mr. Taylor wants to take the full fall for it, he can; but right now it's both of you on the line . . . and Mr. Jones as well. So if somebody wants to break ranks and rat somebody out, they can; but otherwise the three of you are in contempt.
The court also said, "these documents will not be coming in unless you can find the ones that have at the top pdulyea and a date at the bottom of 2005, in which case I don't think you can actually find the true documents." Taylor made an unsuccessful attempt to locate the document at the firm's offices in a span of twenty-five minutes allowed by the trial court. At that same time, at Scialdone's request, the court agreed to break for the day and dismissed the jury, but said "you all aren't going anywhere until we get those documents back over here." When Taylor's search failed to reveal the 2005 document, the trial judge directed her baliff to accompany Wendy Suttlage back to the law office and asked Suttlage to try to *325 generate a copy of the chat room rules that were identical to the ones with the screen name "wndydpooh" and no date line. The court recessed for this purpose from 4:49 p.m. until 5:16 p.m.
The trial court ultimately concluded that "[w]hether [the 2005 `pdulyea' chat room rules] actually exist[] or not, that's totally irrelevant" to the contempt issue because the copy of the rules Mr. Scialdone attempted to have admitted bore "a space . . . where evidently something was laid over on the copyright date and it was copied on a copier or it was whited out or something. Because you can see a line on the one that you gave me that is clearly where the copyright was and it's been altered."
Mr. Scialdone then said, "I'd like to know what I'm being charged with, whether it's civil contempt, criminal contempt, or whatever it is. And I may want to have a lawyer for that." The trial court responded,
Well, right now I'm finding you in summary contempt, all three of you. . . . [O]ne of you all knows what's going on here. It is so obvious that this document has been altered. I mean, there is no other explanation except that one of the three of you or someone in your office or someone in your directions altered the documents and then offered them to the court as something that they are not.
Mr. Taylor then asked to see the documents again  the one bearing the "wndydpooh" screen name Scialdone had offered into evidence and the one bearing the same screen name that Suttlage had generated at the court's request during the recess. When Taylor argued the documents were not the same and that the court's emphasis on the lack of a date line was faulty because "[o]bviously, they must have different pages that can print differently," the court said, "Wendy, I need you to try to get . . . this exact page . . . and print it out. Because . . . when you do, I think it's going to have . . . both the copyright and the date [at the bottom] when you print it out."
While Suttlage was gone a second time, Taylor offered additional testimony about his retrieval of the chat room rules for Scialdone during the lunch recess that day. Taylor argued, "[I]t might be negligence on our part; but I don't think it's contempt judge." The trial judge repeated her finding that the copy had clearly been altered by someone to remove the date.
When Suttlage returned with additional copies of the chat room rules printed from various computers at the law firm's offices, the judge found that the one "printed from Mr. Taylor's computer is the exact replica of the one that was introduced into evidence except for the copyright is gone" where "a piece of paper [was] placed over it and copied off." At 6:18 p.m. the court recessed for the night.
When Dulyea's trial resumed on July 13, Scialdone offered a reconstructed document that appeared to be the 2005 "pdulyea" chat room rules, which he said was found in pieces during a search of his firm's trash. When the Commonwealth objected on grounds of relevance because the rules were dated December 10, 2005, whereas the relevant period was in March 2005, the trial court sustained the objection and refused to admit the copy of the rules. The court also stated, "this has nothing to do with the contempt issue," which involved what the court concluded was offering "an obviously altered document." When Scialdone again protested his innocence, the court said, "It was an obviously manufactured document, so stop with the charade on that." "Now whether you knew it or not, I don't know. And I said until someone comes clean, you are tainted with that. Unless Mr. Taylor wants to come in here and fall on his swor[d] and say he did it, you're tainted with it."
Following the conclusion of Mr. Dulyea's trial on July 14, 2005, the trial court dismissed the jury and ruled as follows on the contempt issue:
Pursuant to Code Section 18.2-456, I found all three of you in contempt of court. Mr. Taylor and Mr. Scialdone, I found that the two of you attempted to perpetrate a fraud upon the court by you, Mr. Taylor, altering the document that was to be presented to this court and you, Mr. Scialdone, for offering that fraudulent document to the court. That very clearly falls *326 under Section 4 of 18.2-456, misbehavior of an officer of the court in his official character.
You, Mr. Jones, violated Sec[tion] 3 of 18.2-456 which deals with vile, contemptuous, and assaulting [sic] language addressed to or published of the judge for or in respect of any act or proceeding had, or to be had, in such a court. It goes on, but that covers your creating a screen name, West is a Nazi, and then the document obtained with that screen name being offered to the court.
* * * * * *
I've given a great deal of thought on how to deal with this matter. . . . Now, contempt can range from merely being late to court to under some circumstances progressing to rudeness and disrespect for the court all the way up to what the three of you have done.
In looking at the continuum of acts that could be considered contempt, I can't think of anything much worse than an attorney creating a false document and offering it to the court as true. If the court can't trust those who are officers of the court to be honest and professional, the whole system will fail. . . .
To that end, I have come to the conclusion that your dishonesty and unprofessional behavior require the maximum punishment. I'm sentencing each of you to ten days in jail and a $250 fine with a copy of the order to be sent to the Virginia State Bar.
Taylor responded, "Note our exception for the record please," and the trial court responded, "Note everybody's exception." That same day, Scialdone and Taylor filed notices of appeal of the contempt finding.
On July 16, 2006, Scialdone and Jones began serving their sentences as ordered. Taylor, with permission from the trial court, was scheduled to report at a later time so that he could be married and take his honeymoon as previously scheduled.
On July 17, 2006, Scialdone and Taylor filed motions for stay of execution of sentence in which they asserted their right in the contempt proceeding to present a defense and to have counsel. On July 18, 2006, Jones filed both a notice of appeal and a motion for stay of execution of sentence in which he asserted the same rights Scialdone and Taylor had asserted. In addition, the three motions averred that when the trial court found them in contempt at the conclusion of Dulyea's trial, it "read a prepared ruling . . . and immediately left the bench without giving [appellants] the opportunity to present evidence, to present any argument [or] to have the assistance of counsel." Appellants noted they were able merely "to take exception to the [court's] ruling as [the trial judge] was leaving the courtroom." In the memoranda accompanying their motions, appellants asserted that although the proceedings were conducted in a summary fashion, "[t]he conduct upon which the Court relied was not wholly contained within the record of the proceedings of the trial in Commonwealth v. Dulyea" and that "[t]he Court conducted an investigation that included the [summoning and] interrogation of witnesses who were not participants in the trial proceedings" and the use of the court's baliff to gather evidence from computers at counsel's law office. Appellants alleged they should have been allowed time to obtain counsel and prepare a defense.
By July 18, 2006, the men had retained counsel, Marvin Miller, whose offices were located in Alexandria, Virginia. By letter faxed to the trial court that day, Miller sought an expedited ruling on the motions for stay and requested that, if a hearing on the motion was required, it be conducted by telephone conference that same day. The trial court later indicated it "heard about [the faxed letter]" but that "[s]omebody . . . in the clerk's office said they don't accept faxes" and that, as a result, the trial court "[did not] see [the faxed letter]." The trial court also later indicated the motion was not set for hearing because "[no one] call[ed][to] set[ ] it."
On July 19, 2006, by counsel, appellants filed in the Court of Appeals an emergency motion for stay of execution of sentence indicating two of them were already serving their sentences and that the circuit court *327 "ha[d] been unwilling to say yes or no" to their motions for stay filed in that court, which they alleged "[was] tantamount to a denial." The Court of Appeals also received appellants' notices of appeal of their contempt convictions that day. The Court of Appeals, in the course of the attempt to resolve the appellants' emergency motion, learned that the trial court had not yet prepared or entered a written order finding the men in contempt. In response to the Court of Appeals' inquiry, the trial court prepared and entered the written contempt order that day.
The July 19, 2006 contempt order found Scialdone and Taylor in contempt for violating Code § 18.2-456(4) "(misbehavior of an officer of the court in his official character)" and Jones in contempt for violating Code § 18.2-456(3) "(Vile, contemptuous or insulting language addressed to or published of a judge for or in respect of any act or proceeding had, or to be had, in such court or like language used in his presence and intended for his hearing for or in respect of such act or proceeding)." After noting "[t]hese documents are filed and made a part of the record of this contempt proceeding," the court also found "pursuant to § 18.2-456(1) that such misbehavior in the presence of the court obstructed and interrupted the administration of justice," presumably applying this language to the actions of all three men.
Also on July 19, 2006, after receiving the contempt order from the trial court that afternoon via fax, the Court of Appeals "grant[ed] a temporary stay of the execution of [the appellants'] jail sentences until such time that the circuit court rules on the pending motions." The Court of Appeals also "direct[ed] the clerk of the circuit court to forward a copy of the written orders addressing these motions to the clerk of this Court within 14 days of today." Scialdone and Jones were released from incarceration pursuant to that stay.
In proceedings held on July 24, 2006, the trial court indicated it was aware of the filing of the motions for stay of execution of sentence on Monday, July 17, that it read the motions, and that it "kept waiting for [the matter] to show up on [the court's] docket" but that "[i]t never did because it was never set." The trial court confirmed that it entered the contempt order on Wednesday, July 19. The trial court also indicated on July 24, 2006, that the fact that the men's attorney "circumvented this Court and went to the Court of Appeals, telling them that we wouldn't hear your case, was not particularly appreciated" "[s]ince you-all didn't bother to set [the motion]."
The trial court then indicated, "[O]nce I got the stay from the Court of Appeals, pending a hearing on the stay, I went ahead and asked our Clerk to put it on the docket for today," and inquired why the men's attorney, Marvin Miller, was not present for the hearing. The men averred that none of them had received personal service of notice that a hearing would be held on July 24. Scialdone also said, "Last night Marvin told me that the hearing was going to be on Thursday, because he had trials this week and could not be here." The trial court responded, "It is not going to be on Thursday because we don't have court reporters on Thursday. It's Monday, Tuesday or Wednesday." Scialdone said, "I don't make the arrangements. I just rely on my lawyer," and the trial court responded, "You don't have a right to counsel anyway. . . . It is a summary proceeding. Do you not understand that?" Scialdone averred, "I believe we have a right to counsel," and the trial court said, "Well, you can believe anything you like. . . . But I am going to accommodate you, since you have hired counsel. But he will need to be here Wednesday."
The trial court then pressed Scialdone regarding not whether or when he had received personal service but when he had received actual notice of the hearing. Scialdone indicated Miller had told him Sunday evening that the hearing would be Thursday and that he did not have actual notice of a hearing for Monday morning until Monday morning. He indicated he was in court in Norfolk when "they called me [from my office] . . . and they said we had to be here." The trial court noted that on Sunday, Scialdone had arranged to have a court reporter present on Monday and questioned the accuracy of Scialdone's statements about actual *328 notice, and Scialdone responded he had made those arrangements because
Mr. Miller told me that he should have someone over here this morning . . . [b]ecause, dealing with this court, I am not taking any chances. . . . I don't know what you-all are doing. You don't notice us. No one calls us. No one tells us anything. And if you think I am just going to not send somebody over here, wrong. I will spend a hundred and fifty dollars to make sure.
After additional argument between the court and counsel about notice, the trial court said,
Mr. Scialdone, I find it very interesting that you didn't have actual knowledge of this hearing until this morning, yet you called the court reporter to have her here at nine o'clock this morning. . . . Frankly, I think it is a lie on your part, if you want to get right down to it. . . . I think you are lying to me. I think you knew that it was set today and that is why you had the court reporter here.
And you didn't get notice. You are right. I have discovered that problem. I was out of town Thursday and Friday. I have discovered that problem. And that is why I wanted you-all here, because we will set it right now with the three of you here in court. And that is the notice that you will get.
The court then indicated,
So it needs to be heard on Wednesday. That is a felony day. That is a day when we have a court reporter here. I know you are not charged with a felony, but this arises out of a felony case. There needs to be a court reporter here. Your attorney's letter says he cannot be here tomorrow. So we will hear it on Thursday I think  Wednesday.
When Scialdone responded, "I think he said  he couldn't be here until Thursday is what he said," the trial court responded, "I don't think his letter says that." Scialdone indicated they would "be glad to provide a court reporter." The trial court responded, "Obviously," and commented further, "His letter says he is in the western district on Tuesday and that is all it says. So he can be here Wednesday." Taylor said, "Okay." At the conclusion of the hearing, the trial court said, "We will see him on Wednesday morning. Please let him know." Apparently, the Clerk's Office also notified Mr. Miller that the hearing would be held on Wednesday "because the Virginia Beach courts hear these matters on Mondays, Tuesdays and Wednesdays."
At the hearing held on Wednesday, July 26, 2005, for which the appellants' attorney was unavailable, the trial court denied the motions for stay of execution of sentence, reasoning as follows:
Although you've been found in summary contempt and thus have no right to counsel, I have, in fact, read all of the papers and information submitted by [your attorney,] Mr. Miller[,] and I've also reviewed a memorandum of law submitted by the National Association of Criminal Defense Attorneys.
It appears that their position is that this is not summary contempt but some other form of contempt. But I do not find their arguments persuasive. I cannot imagine any worse misbehavior by attorneys in the presence of the court or so near thereto as to obstruct or interrupt the administration of justice than in this case.
Furthermore  that's Subsection 1 of 18.2-456. But 3 and 4 addressing vile, insulting language and misbehavior of an officer of the court in his official character, which I also cited in finding you in contempt, . . . do not have the requirement that the actual act occurred in the courtroom. Even though it's not required except under Subsection 1 to actually have occurred in court, these acts did occur in court and had to be dealt with immediately to preserve the integrity of the trial. While you all may not have intended for me to see the document containing the screen name West is a Nazi, you nonetheless offered it into evidence. Your intent is irrelevant.
Furthermore, while you may not have actually manufactured in the courtroom the fraudulent document that you offered as authentic, it was certainly continuing in *329 nature because of the fact that you offered it into evidence in the courtroom.
As to the assertions that not everything is on the record, I disagree. I saw what I believed to be unethical conduct on the part of the three of you, and I had an obligation to determine if you were trying to perpetrate a fraud on the court. That appears on the record.
As to obtaining documents from your office, first, there was no objection posed by any of you. Second, I went out of my way to make clear on the record that attorney/client confidentiality would be maintained. And, third, your employee, not my deputy, produced the requested materials. On my direction he was to only escort her to and from court and observe what she did. Again, all of this is on the record and it's very clear, so assertions that something is missing from the record are untrue.
* * * * * *
As such, I do not believe that you have a substantial likelihood of prevailing on appeal and thus your request for a stay is denied.
* * * * * *
Mr. Scialdone, as recently as Monday you lied to this court. There were several references by your attorney to the potential Monday [July 24, 2006,] hearing date in letters to me dated before Monday. Your court reporter was also called Sunday. Yet you insisted [in the proceedings on Monday, July 24, 2006,] that you only had actual notice of the hearing Monday morning.
There is a pattern of behavior during this entire case that anyone reviewing the matter should be aware of. I dare say that once the entire picture is seen by your supporters, you may find yourself standing alone. I don't see how anyone can read the entire transcript and still defend your unethical, shameless behavior.
Your motion is denied. . . .
Taylor asked the court to "note our exceptions, please."
All three men served portions of their sentences before the Virginia Supreme Court granted a stay of execution of their sentences pending appeal.

II. ANALYSIS

A. PROCEDURAL BAR
The Commonwealth contends each appellant waived his right to challenge his summary contempt conviction on due process grounds because he did not properly present these objections to the trial court. Citing Nusbaum v. Berlin, 273 Va. 385, 641 S.E.2d 494 (2007), it contends the due process objections each appellant asserted in his motion for stay of execution of sentence were insufficient to satisfy Rule 5A:18. We hold Nusbaum is distinguishable and that, on the facts of this case, appellants' post-conviction objections coupled with the contents of their motions for stay of execution were sufficient to preserve their objections for appeal.
Rule 5A:18 provides that "[n]o ruling of the trial court . . . will be considered as a basis for reversal unless the objection was stated together with the grounds therefor at the time of the ruling, except for good cause shown or to enable the Court of Appeals to attain the ends of justice."[4] As the Commonwealth expressly acknowledges on brief, the purpose of the rule is to avoid unnecessary appeals, reversals, and mistrials by requiring litigants to inform the trial judge of the action complained of so that the judge has the opportunity to consider the issue intelligently and take timely corrective action. See, e.g., Robinson v. Commonwealth, *330 13 Va.App. 574, 576, 413 S.E.2d 885, 886 (1992). A party "may meet the mandates of Rule 5A:18 in many ways." Lee v. Lee, 12 Va.App. 512, 515, 404 S.E.2d 736, 738 (1991) (en banc).
For instance, counsel may make clear the ground for his objection in a motion to strike the evidence or in closing argument. Counsel may also state the grounds therefor during a motion to set aside the verdict or a motion to reconsider. Likewise, counsel may . . . include an objection and reasons therefor in the final order or at least tender such an order to the trial judge.
Id. at 515-16, 404 S.E.2d at 738 (citations omitted). Formal exceptions to rulings are not necessary as long as the party "makes known to the court the action which he desires the court to take or his objections to the action of the court and his grounds therefor." Code § 8.01-384(A).
Where a party wishes to preserve objections for appeal through a motion filed after entry of the final decree or order, he must obtain a ruling from the trial court in compliance with Rule 1:1 in order to preserve the issue for appeal. See Weidman v. Babcock, 241 Va. 40, 44, 400 S.E.2d 164, 167 (1991); Smith v. Smith, 18 Va.App. 427, 433, 444 S.E.2d 269, 274 (1994). However, where a party makes his objections known to the court prior to or at the time of entry of a final order or decree and does not specifically disclaim the desire to have the court rule on those objections, entry of a final order or decree adverse to those objections constitutes a rejection of them and preserves them under Rule 5A:18 for purposes of appeal. See Kaufman v. Kaufman, 12 Va.App. 1200, 1204, 409 S.E.2d 1, 3 (1991) (holding objections were preserved for appeal where the party "made known to the trial court his position through his memoranda and other written correspondence with the court prior to the court's issuance of its amended final decree" and "the trial judge specifically acknowledged the existence of [his] objections"); see also Nusbaum, 273 Va. at 402-06, 641 S.E.2d at 503-05 (holding the appellant waived the right to raise due process challenge on appeal of contempt conviction where, inter alia, he objected to the trial court's ruling on due process grounds prior to entry of the final order but specifically stated he was not asking the trial court to change the oral ruling already pronounced and the trial court never ruled on the objections he raised).
The court issued verbal rulings holding Scialdone, Taylor, and Jones in contempt on both July 12 and July 14. On July 12, Scialdone and Taylor both challenged the sufficiency of the evidence to support a finding of contempt, arguing the evidence amounted to negligence at most. Scialdone also inquired about the nature of the proceedings and said, "I may want a lawyer," which prompted a ruling from the trial court that the proceedings were for summary contempt. At the conclusion of the proceedings on those days, the men objected to those rulings only generally. These general objections, standing alone, were insufficient to preserve any specific objections for appeal. However, a court speaks through its written orders, e.g. Walthall v. Commonwealth, 3 Va.App. 674, 679, 353 S.E.2d 169, 171 (1987), and the court did not enter the written order finding appellants in contempt until July 19, 2006. Prior to that entry, each appellant filed a motion for stay of execution of sentence in which he averred that, although the proceedings were conducted in a summary fashion, "[t]he conduct upon which the Court relied was not wholly contained within the record of the [underlying criminal] proceedings [against] Dulyea." Instead, each alleged, "[t]he Court conducted an investigation that included the [summoning and] interrogation of witnesses who were not participants in the trial proceedings" and the use of the court's deputy sheriff to gather evidence from computers at counsel's law office. Appellants alleged that because the proceedings were not in fact summary proceedings, they should have been allowed time to obtain counsel and prepare a defense. Manifestly, the basis of the motions for stay of execution of sentence pending appeal constituted a claim of the likelihood of success on the merits.
Most importantly, the trial court stated on the record that, prior to entering the *331 contempt order on July 19, it had received the motions to stay execution of sentence and had, in fact, read the motions. Thus, when the trial court entered the order finding appellants in contempt, it was well aware of their argument that the proceeding was not a summary one and that they believed the trial court erred in failing to afford them certain due process rights. Although the appellants had filed their notices of appeal prior to that time, these filings did not deprive the trial court of jurisdiction to act on the objections contained in their motions because the early filed notices of appeal did not take effect until the final order was entered on July 19. See Saunders v. Commonwealth, 12 Va.App. 154, 155, 402 S.E.2d 708, 709 (1991). In light of the trial court's admission that it read the motions for stay prior to entering the final order, it was irrelevant that the trial court did not formally rule on appellants' motions until after entry of the final order and after the Court of Appeals had acted to enter a stay of execution of their sentences. Thus, on the facts of this case, appellants' motions to stay execution of sentence and the supporting grounds alleged therein, filed before the trial court entered the final order, were more effective at alerting the trial court to the appellants' objections than would have been the commonly accepted practice of endorsing the final order "seen and objected to" for the same reasons. See Kaufman, 12 Va.App. at 1204, 409 S.E.2d at 3-4. Accordingly, we hold that the goals of Rule 5A:18 were met.[5]
The Supreme Court's recent holding in Nusbaum does not compel a different result. Nusbaum, like this case, involved an attorney who was held in contempt under Code § 18.2-456, 273 Va. at 396, 641 S.E.2d at 499. Nusbaum's contempt stemmed from an incident in which he was alleged to have shoved another attorney in the presence of the jury, an incident that was seen by the bailiff but not by the trial judge. Id. at 390-95, 641 S.E.2d at 496-99. The court declared a mistrial and disqualified Nusbaum's law firm from further representation of the plaintiffs in that litigation. Id. at 395-96, 641 S.E.2d at 499. At the conclusion of the hearing in which Nusbaum was held in contempt, his attorney noted only a general "objection to the determination of the [c]ourt . . . and to all of the rulings." Id. at 396, 641 S.E.2d at 499.
Shortly after that hearing, Nusbaum moved the court to reconsider its ruling disqualifying his law firm, but in a memorandum accompanying the motion, Nusbaum "advised that he was not asking the court to reconsider any other part of its rulings." Id. At the hearing on the motion, the trial court amended its prior ruling to permit Nusbaum's firm to continue its representation of the plaintiffs. Id. at 397, 641 S.E.2d at 500. Also during that hearing, which was held more than two months after the court first found Nusbaum in contempt, Nusbaum's counsel indicated for the first time that he wanted to note a specific objection to the contempt finding since he had previously voiced only a general objection. Id. He
asked the circuit court to recite in its order Nusbaum's objection to the summary determination of contempt of court on the grounds that, "where the misconduct is not seen by the judge[,] the defendant has a right to be accorded a trial on that particular issue, and the lack of a trial is a denial of due process." Nusbaum's counsel, however, stated, "I am not asking [the court] at this time to change [its] ruling. I am simply going to make sure . . . that I have preserved any right of appeal with respect to the contempt finding."
Id. (emphasis added).
During the "final hearing" six days later, "[a] discussion again arose concerning the *332 objections to the contempt of court finding that Nusbaum wanted to recite in the final order." Id. In the course of that discussion, Nusbaum's counsel "again stated that he was not requesting the circuit court to reconsider its ruling" and was merely making sure that the court's final order would "include the `particulars' of his objection" to the contempt conviction. Id. (emphasis added). When the final order was entered, Nusbaum noted a more detailed due process objection on the final order, contending the conviction violated his rights because, inter alia, "it was a summary proceeding with no notice, rule to show cause, or attachment; the alleged contempt was indirect and not personally witnessed by the trial judge, and the contempt charge was not brought by the Commonwealth." Id. at 398 n. 4, 641 S.E.2d at 500 n. 4.
The Supreme Court concluded that Nusbaum's due process objections were barred under that Court's Rule 5:25. Id. at 403-06, 641 S.E.2d at 503-05. The Court relied on dual grounds for that ruling. Id. at 404, 641 S.E.2d at 504. It emphasized that Nusbaum did not raise his due process objections for the first time until more than two months after the court found him in contempt and that he never requested a ruling on those objections, stating instead each time he asserted his objections that he was not asking the court to change its ruling. Id. at 404, 641 S.E.2d at 504. The Court also emphasized that the trial court in fact never ruled on any aspect of the due process objections Nusbaum attempted to raise on appeal. Id. at 403-04, 641 S.E.2d at 504. Because "Nusbaum did not afford the circuit court an opportunity to rule intelligently on the due process issues that he now raises," the Court held those issues were "therefore waived on appeal." Id. at 406, 641 S.E.2d at 505.
The holding in Nusbaum is readily distinguishable from appellants' cases. Here, during the very first stage of the contempt proceedings, conducted on July 12, Scialdone specifically inquired about the nature of the proceedings, whether the contempt was civil or criminal, and said, "I may want a lawyer." In response, the trial court ruled that the proceedings were for summary contempt. Although Scialdone did not pursue the issue further at that point, the men objected generally to the contempt findings and punishment pronounced orally on July 14. Further, within four days after the court's oral pronouncement of appellants' contempt sentences and two days before the trial court had entered the order finding the men in contempt, appellants filed motions challenging the contempt findings on the merits based on the specific due process claims they assert on appealthat the court's decision to proceed summarily violated their rights. Although these challenges were made via motions to stay execution of their sentences, the contents of the motions made clear that appellants challenged the validity of their convictions and specifically articulated their reasons for that belief. Further, unlike Nusbaum, who twice specifically disclaimed a desire to have the trial court rule on his objections, the appellants never indicated that they did not wish to have the trial court consider their due process arguments and in fact attempted to obtain a prompt ruling on the motions by the trial court, albeit in the context of seeking a stay of execution of their sentences. Finally, and key in distinguishing the two cases, in a proceeding held on the record, the trial court made clear it read those motionsand, thus, was aware of the appellants' due process claimsbefore it entered the July 19, 2006 order finding appellants in contempt.[6] Thus, unlike in Nusbaum, appellants "afford[ed] the circuit court an opportunity to rule intelligently on the due process issues that [they] now raise[ ]," id., thereby satisfying the requirements of Rule 5A:18.

B. MERITS
"`Contempt is defined as an act in disrespect of the court or its processes, or which obstructs the administration of justice, or tends to bring the court into disrepute.'" Carter v. Commonwealth, 2 Va.App. 392, 396, 345 S.E.2d 5, 7 (1986) (quoting 4A Michie's Jurisprudence Contempt § 2 (Repl.Vol. *333 1983)). It includes any act "which is calculated to embarrass, hinder, or obstruct the court" in the discharge of its responsibilities. Id. at 396, 345 S.E.2d at 7-8; Potts v. Commonwealth, 184 Va. 855, 859, 36 S.E.2d 529, 530 (1946). "It has long been recognized and established that a court is invested with power to punish for contempt, both by the inherent nature and constitution of the court and by [statute]." Higginbotham v. Commonwealth, 206 Va. 291, 294, 142 S.E.2d 746, 749 (1965); see Nusbaum, 273 Va. at 399, 641 S.E.2d at 501 (recognizing inherent contempt powers).
Both the common law and Virginia's statutes recognize two kinds of contempt, direct and indirect. Carter v. Commonwealth, 96 Va. 791, 807, 32 S.E. 780, 782 (1899); see Code § 18.2-456 (setting out categories of contempts that are considered direct and subject to being punished summarily). Traditionally, direct contempts are those committed within the view of the court and for which immediate vindication of the court's authority and integrity is considered necessary, whereas indirect contempts are those not committed within the view of the court and for which additional procedural safeguards must be provided. E.g. In re Savin, 131 U.S. 267, 274-77, 9 S. Ct. 699, 700-02, 33 L. Ed. 150, 152-53 (1889) (citing 4 William Blackstone, Commentaries on the Laws of England 286 (1769)); Burdett v. Commonwealth, 103 Va. 838, 845-46, 48 S.E. 878, 880-81 (1904). Direct contempts may be punished summarily. E.g. Burdett, 103 Va. at 845-46, 48 S.E. at 880-81. The word "summarily" when used with respect to contempt "refers not to the time the adjudication must be made, but to the form of the procedure which dispenses with any further proof or examination and a formal hearing." Higginbotham, 206 Va. at 294, 142 S.E.2d at 749.
Where the contempt is committed in the presence of the court, it is competent for it to proceed upon its own knowledge of the facts, "and to punish the offender without further proof, and without issue or trial in any form." Ex parte Terry, 128 U.S. 289, 9 S. Ct. 77, 32 L. Ed. 405 [(1888)]. In dealing with indirect contempts  that is, such as are not committed in the presence of the court  the offender must be brought before the court by a rule or some other sufficient process. . . .
Burdett, 103 Va. at 845-46, 48 S.E. at 880-81 (citations omitted).
"[O]nly `[t]he least possible power adequate to the end proposed' should be used in contempt cases." United States v. Wilson, 421 U.S. 309, 319, 95 S. Ct. 1802, 1808, 44 L. Ed. 2d 186, 194-95 (1975) (quoting Anderson v. Dunn, 19 U.S. (6 Wheat.) 204, 231, 5 L. Ed. 242, 248 (1821)). "Trial courts . . . must be on guard against confusing offenses to their sensibilities with obstruction to the administration of justice," only the latter of which they may properly punish as contempt. Brown v. United States, 356 U.S. 148, 153, 78 S. Ct. 622, 626, 2 L. Ed. 2d 589, 596 (1958). "Summary punishment always, and rightfully, is regarded with disfavor. . . ." Sacher v. United States, 343 U.S. 1, 8, 72 S. Ct. 451, 454, 96 L. Ed. 717, 723 (1952).
Code § 18.2-456 provides in relevant part as follows:
The courts and judges may issue attachments for contempt, and punish them summarily, only in the following cases:
(1) Misbehavior in the presence of the court, or so near thereto as to obstruct or interrupt the administration of justice;
(2) Violence, or threats of violence, to a judge or officer of the court, or to a juror, witness or party going to, attending or returning from the court, for or in respect of any act or proceeding had or to be had in such court.
(3) Vile, contemptuous or insulting language addressed to or published of a judge for or in respect of any act or proceeding had, or to be had, in such court, or like language used in his presence and intended for his hearing for or in respect of such act or proceeding;
(4) Misbehavior of an officer of the court in his official character;
(5) Disobedience or resistance of an officer of the court, juror, witness or other person to any lawful process, judgment, decree or order of the court.
*334 The legislature also has limited the punishment that may be imposed in cases of summary contempt falling under subdivision (1) of Code § 18.2-456. Pursuant to Code § 18.2-457, "No court shall, without a jury, for any such contempt [under Code § 18.2-456(1)], impose a fine exceeding $250 or imprison more than ten days. . . ."[7] The range of punishment a circuit court is authorized to impose for summary contempt under the other subsections of Code § 18.2-456 is not governed by statute. See Code § 18.2-458 (granting district court judges "the same power . . . as a . . . circuit court [judge] to punish summarily for contempt" except that "in no [district court contempt] case shall the fine exceed $250, or the imprisonment exceed ten days"). Although the statute authorizes trial judges to punish summarily in the enumerated situations, summary punishment is not mandatory. Further, the trial court retains common law authority to punish, in nonsummary fashion, types of contempt not enumerated in the statute. E.g. Robinson v. Commonwealth, 41 Va.App. 137, 145-46, 583 S.E.2d 60, 64 (2003) (involving nonsummary contempt proceeding for attorney's failure to appear).
On appeal, each appellant contends the imposition of summary punishment on the facts of this case violated his rights to notice, to prepare a defense and be present for trial, to the assistance of counsel, and to assert a privilege against self-incrimination. Each points to the trial court's summoning witnesses to testify and having those witnesses obtain evidence for the court's review as indicia that the proceeding in which each was convicted was not, in fact, a summary proceeding and, thus, that each appellant was entitled to those due process rights listed above. Evaluating the court's power to summarily convict for contempt in light of the due process requirements imposed on the states by the Fourteenth Amendment to the United States Constitution,[8] we hold that the contempt convictions of Scialdone, Taylor, and Jones violated due process and must be set aside.
As the United States Supreme Court has recognized, "Longstanding precedent confirms the power of courts to find summary contempt and impose punishment." Pounders v. Watson, 521 U.S. 982, 987, 117 S. Ct. 2359, 2361, 138 L. Ed. 2d 976, 981 (1997).
To preserve order in the court room for the proper conduct of business, the court must act instantly to suppress disturbance or violence or physical obstruction or disrespect to the court when occurring in open court. There is no need of evidence or assistance of counsel before punishment, because the court has seen the offense. Such summary vindication of the court's dignity and authority is necessary. It has always been so in the courts of the common law and the punishment imposed is due process of law.

Cooke v. United States, 267 U.S. 517, 534-35, 45 S. Ct. 390, 394, 69 L. Ed. 767, 773 (1925) (emphasis added).
*335 As the United States Supreme Court has made clear, the power to punish summarily for contempt is limited because it provides "an exception to the normal due process requirements, such as a hearing, counsel, and the opportunity to call witnesses." Pounders, 521 U.S. at 988, 117 S.Ct. at 2362, 138 L.Ed.2d at 982.
[F]or a court to exercise the extraordinary but narrowly limited power to punish for contempt without adequate notice and opportunity to be heard, the court-disturbing misconduct must not only occur in the court's immediate presence, but . . . the judge must have personal knowledge of it acquired by his own observations of the contemptuous conduct.
In re Oliver, 333 U.S. 257, 274-75, 68 S. Ct. 499, 508, 92 L. Ed. 682, 695 (1948); see Gilman v. Commonwealth, 275 Va. 222, 227-28 & n. 1, 657 S.E.2d 474, 476 & n. 1 (2008) (acknowledging distinctions between direct and indirect contempt and noting that Gilman did not "contest the characterization of her conviction as one of direct contempt"). In short, the power to punish summarily covers "only charges of misconduct, in open court, in the presence of the judge, which disturbs the court's business, where all of the essential elements of the misconduct are under the eye of the court [and] are actually observed by the court."[9]Oliver, 333 U.S. at 275, 68 S.Ct. at 509, 92 L.Ed. at 695 (emphasis added); see also Savin, 131 U.S. at 277, 9 S.Ct. at 702, 33 L.Ed. at 153; Terry, 128 U.S. at 309, 9 S.Ct. at 81, 32 L.Ed. at 410. "If some essential elements of the offense are not personally observed by the judge, so that he must depend on statements made by others for his knowledge about these essential elements, due process requires, according to the Cooke case, that the accused be accorded" his procedural due process rights, including "adequate notice and opportunity to be heard." Oliver, 333 U.S. at 275-76, 68 S.Ct. at 509, 92 L.Ed. at 695, quoted with approval in Johnson v. Mississippi, 403 U.S. 212, 215, 91 S. Ct. 1778, 1780, 29 L. Ed. 2d 423, 426 (1971); see Groppi v. Leslie, 404 U.S. 496, 504, 92 S. Ct. 582, 587, 30 L. Ed. 2d 632, 639 (1972) (noting that "[w]here a court acts immediately to punish for contemptuous conduct committed under its eye, . . . there is no question of identity . . . because the judge has personally seen the offense and is acting on the basis of his own observations" (emphasis added)).
Applying these principles in Johnson, the United States Supreme Court reversed a summary contempt conviction both because too great a delay occurred between the allegedly contemptuous act and the contempt proceeding and because the judge denied the contemnor's "request for a hearing on the merits" even though the record did not establish that the judge "was personally aware of the [in-court] contemptuous action when it occurred." 403 U.S. at 215, 91 S.Ct. at 1780, 29 L.Ed.2d at 426. The Court noted, "It would seem, therefore, that a fair hearing would entail the opportunity to show that the version of the events related to the judge was inaccurate, misleading, or incomplete." Id.; see also Cologne v. Westfarms Assocs., 197 Conn. 141, 496 A.2d 476, 482-83 (1985) (applying Johnson's holding that judge must have personal knowledge of the "essential elements" to punish a contempt summarily); People v. Jashunsky, 51 Ill. 2d 220, 282 N.E.2d 1, 4 (1972) (same).
Further, as one federal circuit court of appeals noted in a case involving an altercation that occurred in the courtroom, even where the misbehavior occurs fully in open court,
if the situation was so confused that the judge could not clearly observe and accurately record what each defendant had done, summary conviction [is] inappropriate. . . . [T]he theory [behind allowing *336 summary contempt][10] is that no hearing is necessary because the judge already knows the facts. If he does not know the facts, a hearing is necessary to discover what the facts are. If, despite the uncertainty, no evidentiary hearing is had, the obvious risk is that innocent persons may be summarily adjudicated and punished.
United States v. Marshall, 451 F.2d 372, 377 (9th Cir.1971) (footnote added). Under such circumstances, "the proper practice is, by rule or other process, to require the offender to appear and show cause why he should not be punished." Id.
As the United States Supreme Court has explained,
th[is] distinction finds its reason not any more in the ability of the judge to see and hear what happens in the open court than in the danger that, unless such an open threat to the orderly procedure of the court and such a flagrant defiance of the person and presence of the judge before the public in the "very hallowed place of justice," as Blackstone has it, is not instantly suppressed and punished, demoralization of the court's authority will follow. Punishment without issue of trial was so contrary to the usual and ordinarily indispensable hearing before judgment, constituting due process, that the assumption that the court saw everything that went on in open court was required to justify the exception; but the need for immediate penal vindication of the dignity of the court created it.
When the contempt is not in open court, however, there is no such right or reason in dispensing with [due process].
Cooke, 267 U.S. at 536, 45 S.Ct. at 394-95, 69 L.Ed. at 773-74.
Therefore, due process of law in the prosecution of contempt,

except that committed [entirely] in open court, requires that the accused should be advised of the charges and have a reasonable opportunity to meet them by way of defense or explanation. . . . [T]his includes the assistance of counsel, if requested, and the right to call witnesses to give testimony, relevant either to the issue of complete exculpation or in extenuation of the offense and in mitigation of the penalty.
Id. at 537, 45 S.Ct. at 395, 69 L.Ed. at 774 (emphasis added); Oliver, 333 U.S. at 274-76, 68 S.Ct. at 508-09, 92 L.Ed. at 695. These rights also include trial before an unbiased judge, Johnson, 403 U.S. at 215-16, 91 S.Ct. at 1780, 29 L.Ed.2d at 427; see Taylor, 418 U.S. at 501, 94 S.Ct. at 2704-05, 41 L.Ed.2d at 909, entitlement to a presumption of innocence, proof of guilt beyond a reasonable doubt, and the right against self-incrimination, Gompers v. Bucks Stove & Range Co., 221 U.S. 418, 444, 31 S. Ct. 492, 499, 55 L. Ed. 797, 807 (1911), cited with approval in Intern'l Union v. Bagwell, 512 U.S. 821, 826, 114 S. Ct. 2552, 2556-57, 129 L. Ed. 2d 642, 651 (1994) (stating "`[indirect] criminal contempt is a crime in the ordinary sense,' Bloom v. Illinois, 391 U.S. 194, 201, [88 S. Ct. 1477, 20 L. Ed. 2d 522] (1968), and `criminal penalties may not be imposed on someone who has not been afforded the protections that the Constitution requires of such criminal proceedings,' Hicks v. Feiock, 485 U.S. 624, 632, [108 S. Ct. 1423], [1430], [99 L. Ed. 2d 721] (1988)," and citing cases setting out the particular constitutional protections applicable to nonsummary contempt proceedings). See Gilman, 275 Va. at 228-31, & n. 2, 657 S.E.2d at 476-78 & n. 2 (in appeal of a district court summary criminal contempt finding on the district judge's Code § 18.2-459 certificate, (1) holding the applicable procedural safeguards derive from the Due Process Clauses because such proceedings are not "`criminal prosecutions'" within the meaning of the Sixth Amendment and, thus, that the contemnor "did not have a Sixth Amendment right of confrontation" in her circuit court appeal, and (2) overruling Baugh v. Commonwealth, *337 14 Va.App. 368, 417 S.E.2d 891 (1992), to the extent its holding "is inconsistent with the holding we express here"). Further, the right to assistance of counsel and to a jury attach in nonsummary contempt proceedings under the same circumstances as for any other crime. See Bagwell, 512 U.S. at 826-27, 114 S.Ct. at 2557, 129 L.Ed.2d at 651 (holding that "[f]or `serious' criminal contempts involving imprisonment of more than six months, . . . the right to jury trial" applies); Bloom, 391 U.S. at 198, 211, 88 S.Ct. at 1480, 1487, 20 L.Ed.2d at 526, 534 (holding "serious contempts are so nearly like other serious crimes that they are subject to the jury trial provisions of the Constitution"); Argersinger v. Hamlin, 407 U.S. 25, 37, 92 S. Ct. 2006, 2012, 32 L. Ed. 2d 530, 538 (1972) (holding that "absent a knowing and intelligent waiver, no person may be imprisoned for any offense, whether classified as petty, misdemeanor, or felony, unless he was represented by counsel at his trial").

1. Finding of Contempt Against Scialdone
Based on our constitutional due process analysis above, we hold Code § 18.2-456 may be constitutionally applied to permit Scialdone to be punished summarily for contempt only to the extent it delineates behavior that Scialdone engaged in "under the eye of the court" and that was "actually observed by the court." Oliver, 333 U.S. at 275, 68 S.Ct. at 509, 92 L.Ed. at 695. "If some essential elements of the offense [were] not personally observed by the judge, so that [she had to] depend on statements made by others for [her] knowledge about these essential elements, due process require[d] . . . that [Scialdone] be accorded" his procedural due process rights. Id. at 275-76, 68 S.Ct. at 509, 92 L.Ed. at 695.
Under settled principles, "[d]eceit by an attorney may be punished as a contempt if the deceit is an abuse of the functions of his office. . . ." Clark v. United States, 289 U.S. 1, 12, 53 S. Ct. 465, 468, 77 L. Ed. 993, 999 (1933). Submission of a document that is wholly fraudulent or contains falsehoods is punishable as contempt. United States v. Ford, 9 F.2d 990, 991-92 (D.Mont.1925), cited with approval in Clark, 289 U.S. at 12, 53 S.Ct. at 468, 77 L.Ed. at 999. "[L]ack of actual knowledge [of the fraud or falsehoods] does not constitute a defense, but only an extenuating circumstance in mitigation. It is counsel's duty to know the contents of documents he presents . . ., and presentation is a representation that this duty has been performed. It is presumed he knows." Ford, 9 F.2d at 991.
Thus, here, Scialdone's proffer to the court of the chat room rules that bore no copyright or print date, if a contempt because the document was fraudulent, was a contempt for which Scialdone could be punished summarily. Assuming for the moment that the absence of the copyright and print dates was sufficient, without more, to support a finding that the document had been fraudulently altered, the contempt was complete when Scialdone offered the document into evidence.[11] Because "`all of the essential elements of the misconduct [occurred] under the eye of the court [and] [were] actually observed by the court,'" Pounders, 521 U.S. at 988, 117 S.Ct. at 2362, 138 L.Ed.2d at 982 (quoting Oliver, 333 U.S. at 275, 68 S.Ct. at 509, 92 L.Ed. at 695), the court had the authority to punish Scialdone summarily at that time if the evidence was sufficient to establish someone had altered the document by removing the dates.
However, the trial court did not in fact punish Scialdone summarily at that time and did not indicate at that time that it was even entertaining the idea of holding him in contempt. Instead of proceeding summarily against Scialdone, the court ordered Scialdone to telephone Taylor, his law partner, and Wendy Suttlage, one of the firm's secretaries, and "[g]et [them] over here. . . . Right now." The trial court then questioned Suttlage, Taylor, Jones, and Scialdone extensively to determine who had printed the document and when. Under questioning from the court, no one admitted having altered the document. Only then did the trial court make an express finding that someone had "white[d] out" and "cop[ied]" the chat room *338 rules in order to remove the date; observe that Scialdone was lead counsel; and indicate it was finding Scialdone, Taylor, and Jones all in contempt.
The court did not stop there, however. It asked Suttlage to try to generate a copy of the chat room rules that were identical in format to the ones Scialdone had offered into evidence, and it had the court deputy accompany Suttlage back to the firm's offices for this purpose. When that trip failed to yield a copy of the rules identical to the ones Scialdone had offered, the trial court sent Suttlage back to the firm to try a second time, saying, "I need you to try to get . . . this exact page[,] [g]et it looking just like this and print it out[,] [b]ecause . . . when you do, I think it's going to have the copyright here and it's also going to have [the date] at the bottom." Thus, although the court had already found "[i]t is so obvious that this document has been altered," it was attempting to obtain additional evidence to prove that the document had been altered. After Suttlage generated a document from Taylor's computer that the court found was "the exact replica of the one that was introduced into evidence except for the copyright is gone" where "a piece of paper [was] placed over it and copied off," the court recessed for the evening. Following the conclusion of Dulyea's trial, the court found Scialdone attempted to perpetrate a fraud on the court by offering a fraudulent document to the court.
Thus, assuming without deciding that the absence of the copyright and print dates was sufficient, without more, to support a finding that the document had been fraudulently altered, the contempt was complete when Scialdone offered the document into evidence. To the extent the trial court had the authority to punish Scialdone summarily without hearing any additional evidence, it did not do so. Because the court did not proceed to punish Scialdone summarily and engaged in extensive efforts to obtain more evidence on the issue, Scialdone was entitled to the due process rights available in a nonsummary contempt proceeding. Further, the degree of Scialdone's culpability was not discernable without the court's examination of Taylor and Jones to determine their respective levels of culpability, as well. Thus, "[u]nder the particular facts and circumstances here, we are of the opinion that even though the alleged misbehavior . . . by [Scialdone] was committed in the presence of the court [when he offered the allegedly fraudulent exhibit into evidence], the [court] should have had a rule specifying the alleged contemptuous acts served on [Scialdone], to be followed by a full hearing in the matter, instead of exercising [its] discretionary summary power under Code § [18.2-456]." Higginbotham, 206 Va. at 296, 142 S.E.2d at 750.
Accordingly, we reverse Scialdone's contempt conviction.

2. Finding of Contempt Against Taylor
Applying the principles set out above, we hold the trial court had no authority to punish Taylor summarily. Scialdone and law student Jones were the only people who made formal appearances at Dulyea's trial. Taylor did not formally appear for Dulyea's trial and was not present in court when Scialdone offered the allegedly fraudulent exhibit into evidence. At that time, the court had no knowledge, other than the fact of Taylor's status as Scialdone's law partner, that Taylor was involved in any way with the preparation of the document at issue or the submission of the document into evidence at trial. Thus, it was not true that "`all of the essential elements of [Taylor's] misconduct [occurred] under the eye of the court [and] [were] actually observed by the court.'" Pounders, 521 U.S. at 988, 117 S.Ct. at 2362, 138 L.Ed.2d at 982 (quoting Oliver, 333 U.S. at 275, 68 S.Ct. at 509, 92 L.Ed. at 695).
Before learning of Taylor's involvement, the court questioned Scialdone about who used the screen name "wndydpooh." Scialdone said he could not answer that question and that he had not even seen the exhibit "until lunchtime." The trial court then asked Scialdone what his secretary's name was, and when he answered, "Wendy," the trial court responded, "Yeah. That's what I thought. Get her over here." The court had Scialdone call his law firm from the courtroom to tell Wendy Suttlage to come to court, and it authorized Scialdone to tell Suttlage only "to come over here." As the trial court listened *339 to Scialdone make the telephone call, it said, "Tell [Taylor] to come too." Scialdone responded Taylor had "a room full of people at the office" but said he would "tell [Taylor] to leave them there" and come to court.
When Taylor and Suttlage arrived, the trial court excluded Taylor from the courtroom and questioned Suttlage under oath. The court then brought Taylor back into the courtroom, placed him under oath, and questioned him, as well. Only after questioning Taylor did the trial court learn of his involvement in procuring the document at issue. Thus, Taylor's role in the alleged contempt could not properly be punished summarily. Taylor surely knew his actions would result in the submission of the document into evidence, and this fact is relevant to whether his behavior was contemptuous, but it is not the test for determining whether his contemptuous acts, if any, could be punished summarily.
Thus, we reverse Taylor's contempt conviction.

3. Finding of Contempt Against Jones
The trial court found Jones in summary contempt under Code § 18.2-456(1) and (3). Based on our constitutional due process analysis above, we hold these subdivisions of the statute may be constitutionally applied to permit summary punishment for contempt only to the extent that they proscribe behavior Jones engaged in "under the eye of the court" and that was "actually observed by the court." Oliver, 333 U.S. at 275, 68 S.Ct. at 509, 92 L.Ed. at 695. "If some essential elements of the offense [were] not personally observed by the judge, so that [she had to] depend on statements made by others for [her] knowledge about these essential elements, due process require[d] . . . that [Jones] be accorded" his procedural due process rights. Id. at 275-76, 68 S.Ct. at 509, 92 L.Ed. at 695.
Plainly, the act of offering into evidence a document bearing the screen name "westisanazi" could be found to constitute both the type of "[m]isbehavior in the presence of the court" punishable under Code § 18.2-456(1) and "[v]ile, contemptuous or insulting language" meeting the additional requirements of subsection (3) of that same code section. Thus, the person offering the document bearing that screen name into evidence could have been subject to summary punishment for contempt on that basis. As with the case of the document alleged to be fraudulent, the offeror was charged with "know[ledge of] the contents of [the] document[ ] he present[ed] . . ., and presentation [was] a representation that this duty ha[d] been performed." Ford, 9 F.2d at 991.
However, here, the trial court did not summarily convict the offeror of the exhibit, Scialdone, for contempt based on the presence of the "westisanazi" screen name on the exhibit. Instead, it placed Suttlage, Taylor, Scialdone, and Jones under oath and sought to elicit an admission from one of them about who had devised the derogatory screen name and caused it to be included on the exhibit. It was upon the direct question of the trial court"You [said you] ran . . . off [that copy of the chat room rules], Mr. Jones. Did you do it?"that Jones indicated he had in fact typed the derogatory screen name. The trial court did not observe Jones's use of the screen name and had to rely on Jones's confession to establish his involvement in the contempt.
As set out above, a court has the power to punish summarily "only charges of misconduct . . . [of which] all of the essential elements . . . are under the eye of the court [and] are actually observed by the court." Oliver, 333 U.S. at 275, 68 S.Ct. at 509, 92 L.Ed. at 695 (emphases added). In cases of misbehavior for which the judge lacks personal knowledge of any of the "essential elements" and "is informed thereof only by the confession of the party, or by the testimony under oath of others," the court may not punish the contempt summarily. Savin, 131 U.S. at 277, 9 S.Ct. at 702, 33 L.Ed. at 153 (emphasis added); see Groppi, 404 U.S. at 504, 92 S.Ct. at 587, 30 L.Ed.2d at 639 ("Where a court acts immediately to punish for contemptuous conduct committed under its eye, . . . there is no question of identity. . . ."). Because the trial court had personal knowledge of the derogatory language, which was contained in an exhibit offered into evidence, but did not have personal *340 knowledge of Jones's status as a participant in the use of that language, it was not entitled to punish him summarily.
Thus, we reverse Jones's contempt conviction and remand for additional proceedings consistent with this opinion.

4. Sufficiency of the Evidence to Support Scialdone's and Taylor's Convictions
Although we reverse on procedural grounds, we address Scialdone's and Taylor's sufficiency-of-the-evidence arguments[12] insofar as necessary to assure that their retrial on remand will not violate double jeopardy:
If the evidence adduced [in the contempt proceeding] was insufficient to convict [either appellant], he is entitled to an acquittal; if he is so entitled, a remand for retrial would violate the Constitution's prohibition against double jeopardy. As established in Burks v. United States, 437 U.S. 1, 98 S. Ct. 2141, 57 L. Ed. 2d 1 (1978), a full sufficiency analysis is required to satisfy the mandate of the Double Jeopardy Clause of the federal Constitution.
Parsons v. Commonwealth, 32 Va.App. 576, 581, 529 S.E.2d 810, 812-13 (2000). "In making this assessment, we consider all admitted evidence," without regard for whether it was properly admitted or is likely to be admitted in any subsequent retrial. Hargraves v. Commonwealth, 37 Va.App. 299, 312-13, 557 S.E.2d 737, 743 (2002). And, as in the case of any review of the sufficiency of the evidence in a defendant's appeal, "`we must view all the evidence in the light most favorable to the Commonwealth and accord to the evidence all reasonable inferences fairly deducible therefrom.'" Id. at 312, 557 S.E.2d at 743 (quoting Clark v. Commonwealth, 30 Va.App. 406, 409-10, 517 S.E.2d 260, 261 (1999)) (other citation omitted).
Viewed under this standard, the evidence admitted in the trial court was sufficient to support a finding that Scialdone and Taylor engaged in misbehavior constituting contempt.[13]See, e.g., Carter, 2 Va.App. at 396, 345 S.E.2d at 7 (defining contempt as, inter alia, "`an act in disrespect of the court or its processes, or which obstructs the administration of justice'" (quoting 4A Michie's, supra, § 2)). The trial judge found Taylor intentionally "alter[ed] the document that was to be presented to this court" by removing the print and copyright dates and that Scialdone actually "offer[ed] that fraudulent document to the court." For purposes of assessing application of the Double Jeopardy Clause, we hold the evidence supports those findings.
The evidence supported a finding that when Frankie Dulyea retained Scialdone and Taylor to represent him, he provided Taylor with a two-page copy of the Yahoo chat room rules dated 2005 and bearing a screen name of "pdulyea." Taylor admitted he was very familiar with the rules generally because while "[they] were in preparation for the case, [they] had looked at [the rules] multiple times because . . . [the rules were] crucial to [the] case." Additional evidence established that on the Sunday prior to trial, Taylor had his secretary, Wendy Suttlage, print a one-page copy of the rules for him from Yahoo and that she used the screen name "wndydpooh" in order to do so. When preparing for trial, Scialdone and Taylor had been unable to locate the copy of the rules their client had given them. As a result, at trial on the morning of July 12, 2006, Scialdone first offered into evidence a copy of the rules bearing a print date of July 11, 2006, and the screen name "westisanazi." Scialdone testified that after the trial court rejected the rules he originally proffered and said he would "have to have the rules that were in place in 2005" if he wished to pursue a particular line of questioning related to the rules, he "realized we needed to find the [copy of the rules the client had provided]," *341 and he "asked [Taylor] to look in the file to see if they could find it."
Taylor admitted Scialdone called him at the office on July 12, 2006, and asked him to look for "the [copy of the rules] that the client . . . dropped off," although Taylor later claimed he thought any copy of the rules would suffice. Taylor then provided to Scialdone a one-page copy of the rules that had been retrieved and printed by someone using the screen name "wndydpooh," the screen name used by Suttlage. That copy of the rules, when offered into evidence, bore no print date or copyright date, and the trial court found, "you can see a line [on the second copy of the rules offered into evidence] that is clearly where the copyright was and it's been altered," where "something was laid over on the copyright date and it was copied on a copier or it was whited out or something." Scialdone, Taylor, Jones, and Suttlage all denied altering the subject "wndydpooh" chat room rules in any way.
The trial court had Ms. Suttlage retrieve and print copies of the Yahoo chat room rules from each of the computers in the firm's office. All those printouts bore print and copyright dates. By comparing the various rules printouts Ms. Suttlage generated to the second set of rules offered into evidence, the trial court determined the only printout that matched the spacing, margins, and other formatting of the second set of rules was the printout generated on Taylor's computer. The judge found this printout was an "exact replica" of the second set of proffered rules except for the presence of the copyright and print dates. This evidence, taken as a whole and viewed in the light most favorable to the Commonwealth, supported a finding that Taylor, although he denied doing so, intentionally removed the copyright and print dates from the copy of the chat room rules he provided to Scialdone to offer into evidence as the 2005 rules, behavior "`in disrespect of the court or its processes, or which obstructs the administration of justice.'" Id. (quoting 4A Michie's, supra, § 2).
This same evidence supported a finding that Scialdone's behavior also constituted contempt. Whether Scialdone knew the document had been altered was not dispositive. See Ford, 9 F.2d at 991-92 (holding that submission of a document containing falsehoods is punishable as contempt and that "lack of actual knowledge [of the falsehoods] does not constitute a defense, but only an extenuating circumstance in mitigation"). Further, if Scialdone had made reasonable inquiry of his client prior to offering the second set of rules into evidence, he could have ascertained based on the different screen names and the fact that the second set of rules comprised one page rather than two that the second set of rules was not the set his client had printed in 2005 and provided to his attorneys.
Thus, remand for retrial of Scialdone and Taylor does not offend double jeopardy principles.

III.
For these reasons, we hold each of the appellants was denied rights to due process, and we reverse and remand for further proceedings consistent with this opinion if the trial court and the Commonwealth be so advised.
Reversed and remanded.
KELSEY, J., dissenting.
The majority's discourse on due process cuts a broad path through the bedeviling principles of contempt law. Problem is, none of it is properly before us.
On appeal, the defendants  two lawyers and a then-third-year law student  concede they did not raise any specific due process objections prior to filing their notices of appeal. Nor did they at any time file a motion to reconsider, to vacate, to set aside, or any other motion specifically asking the trial court to reverse its decision. What they filed was a motion to stay the jail sentence pending appeal. See Code § 19.2-319. No Virginia appellate court has ever held, until now, that a motion to stay a jail sentence pending appeal preserves issues never once raised either prior to the conviction or in a motion to set aside after the conviction.
To be sure, the Virginia Supreme Court rejected just this sort of reasoning in Nusbaum v. Berlin, 273 Va. 385, 641 S.E.2d 494 *342 (2007). In that case, a lawyer was held in direct, summary contempt and complained on appeal that he was entitled to the due process protections available for indirect, plenary contempt. Prior to the entry of final judgment, the lawyer stated "specific objections" to the summary proceeding (very similar to the ones asserted here) asserting that the trial court "violated his due process rights." Id. at 404, 641 S.E.2d at 504. The lawyer advised the trial court that he wanted to make it aware of his specific objections and, by doing so, "make sure" he "preserved any right of appeal" of the contempt finding. Id. He did not, however, ask the trial court to "reconsider and set aside the finding of contempt of court for those reasons." Id. (emphasis added). After hearing the lawyer's specific objections to the contempt finding, the trial court entered a final order confirming its previous bench ruling finding the lawyer in contempt.
On appeal, the lawyer argued that, "having made the circuit court aware of his objections, he had no obligation to ask the court to reconsider any matter since the court had the opportunity, within 21 days of entering the final order, to vacate that order and change its rulings." Id. at 402, 641 S.E.2d at 503. The Virginia Supreme Court flatly disagreed. The lawyer could not complain on appeal that the trial court erred in not vacating its contempt finding on due process grounds, Nusbaum held, because the lawyer never once asked the court to do so. "Those issues, whether the circuit court violated his due process rights by summarily convicting him of indirect criminal contempt, with no notice of the charge, no plenary criminal hearing, and no substitution of the Commonwealth as the prosecuting party, are therefore waived on appeal." Id. at 406, 641 S.E.2d at 505 (citing Rule 5:25).
In our case, the defendants made even less of an effort to preserve the due process issues than the lawyer did in Nusbaum. Here, the defendants raised their due process arguments only in support of their motion for a stay of the jail sentence pending appeal. At no point did they ever ask the trial court, either orally or in writing, to set aside its contempt findings based upon these objections. As in Nusbaum, the trial court did not vacate its contempt findings based upon the after-the-fact due process objections because, quite simply, it was not asked to do so.
The majority's contrary view imposes upon a trial court the sua sponte obligation to vacate a conviction on grounds raised for the first and only time during a motion for stay pending appeal when the party standing to benefit from the vacature, the defendant, conspicuously chooses not to seek that relief. That the defendant does not ask the trial court to vacate the conviction does not matter  the court should grant it anyway. I find this conclusion hard to understand and harder still to defend.
Equally unconvincing is the effort at distinguishing Nusbaum. "Most importantly," the majority reasons, the trial court in our case "had, in fact, read" the defendant's due process arguments and thus was "well aware" of the specific objections being asserted. Ante, at 706, 660 S.E.2d at 331 (emphasis in original). That is "key" in distinguishing our case from Nusbaum, the majority emphasizes. Ante, at 709, 660 S.E.2d at 332. In Nusbaum, however, the lawyer specifically advised the trial court in open court of each of his due process objections. It could have just as easily been said in Nusbaum that the trial court had, in fact, heard the due process arguments and thus was well aware of the lawyer's due process arguments. What the majority sees as the "most" important and "key" difference between our case and Nusbaum is, to me, no difference at all. See Ante, at 706, 709, 660 S.E.2d at 331, 332.
In short, if procedural default applies to the lawyer in Nusbaum, it applies all the more to the defendants in our case. The majority's holding to the contrary is as unpersuasive as it is unprecedented.
I respectfully dissent.
NOTES
[1]  Because these cases involve interrelated facts and legal issues, we have consolidated them for purposes of decision. See, e.g., Surles v. Mayer, 48 Va.App. 146, 155, 628 S.E.2d 563, 567 (2006).
[2]  On briefs, appellants also assert their equal protection rights were violated. However, none has articulated any basis for this assertion either on brief or at oral argument. Thus, we conclude each has waived that argument. See Rule 5A:20(c); Littlejohn v. Commonwealth, 24 Va. App. 401, 409, 482 S.E.2d 853, 857 (1997).
[3]  The screen name actually appeared as "westisanazi." Judge Patricia L. West was presiding at Dulyea's trial.
[4]  Appellants averred in their motions to stay execution of sentence that the trial court did not give them a chance to make specific objections contemporaneously with her ruling from the bench on July 14, 2006, because "she immediately left the bench" and they were only "able to take exception to [the] ruling as [the judge] was leaving the courtroom." On appeal, appellants make no contention that these allegations provide "good cause" for their failure to object under Rule 5A:18's "good cause" exception. See Edwards v. Commonwealth, 41 Va.App. 752, 761, 589 S.E.2d 444, 448 (2003) (en banc) (holding Court of Appeals may not raise "good cause" or "ends of justice" exceptions sua sponte).
[5]  The dissent states, "The majority's . . . view imposes upon a trial court the sua sponte obligation to vacate a conviction on grounds raised for the first and only time during a motion for stay pending appeal when the party standing to benefit from the vacatur[], the defendant, conspicuously chooses not to seek that relief." Our decision clearly states that it rests in large part on the fact that, when appellants filed their motions for stay, the trial judge had not yet entered final judgment and expressly stated she read the motions for stay before she did so. Further, as explained in greater detail in the text, supra, only after final judgment was entered did the notices of appeal take effect. See Saunders, 12 Va.App. at 155, 402 S.E.2d at 709. Thus, we impose no greater duty on a trial judge than the Court imposed in Kaufman, 12 Va.App. at 1204, 409 S.E.2d at 3.
[6]  Seven days after entering the written contempt order on July 19, 2006, after the appellants' notices of appeal became effective, the trial court rejected the due process claims for reasons it clearly articulated on the record, denying the motions for stay of execution of the sentences.
[7]  Although Code § 18.2-457 requires a jury before heightened punishment may be imposed for subdivision (1) offenses, it also provides that "in any such case the court may, without an indictment, information or any formal pleading, impanel a jury to ascertain the fine or imprisonment proper to be inflicted and may give judgment according to the verdict."
[8]  The United States Supreme Court has never expressly equated the rights protected against state invasion by the Fourteenth Amendment's Due Process Clause with those protected against federal invasion by the Fifth Amendment's almost identically worded Due Process Clause. See U.S. Const. amend. V ("No person shall . . . be deprived of life, liberty, or property without due process of law."); U.S. Const. amend. XIV ("[N]or shall any State deprive any person of life, liberty, or property without due process of law."). Nevertheless, in the area of defining what constitutes in-court conduct punishable as summary contempt and the basic procedural due process safeguards to be followed in its exercise, the Court has treated the coverage of the Fifth and Fourteenth Amendment Due Process Clauses as coextensive without comment. See In re Oliver, 333 U.S. 257, 68 S. Ct. 499, 92 L. Ed. 682 (1948) (applying existing federal case law on summary contempt to state habeas appeal); see also Pounders v. Watson, 521 U.S. 982, 987-89, 117 S. Ct. 2359, 2361-62, 138 L. Ed. 2d 976, 981-82 (1997) (implicitly equating Due Process Clauses for purpose of assessing limits on a state's authority to issue a summary contempt order but reserving to "the states . . . latitude in determining what [in-court] conduct so infects orderly judicial proceedings that contempt is permitted").
[9]  In summary proceedings,

where the offender is a lawyer representing a client on trial, [punishment for summary contempt] may be postponed until the conclusion of the [trial]. . . . Even where summary punishment for contempt is imposed during trial, "the contemnor has normally been given an opportunity to speak in his own behalf in the nature of a right of allocution."
Taylor v. Hayes, 418 U.S. 488, 498, 94 S. Ct. 2697, 2703, 41 L. Ed. 2d 897, 907 (1974) (quoting Groppi v. Leslie, 404 U.S. 496, 504, 92 S. Ct. 582, 587, 30 L. Ed. 2d 632, 639 (1972)).
[10]  The original quoted passage from Marshall refers to the summary contempt provision of Federal Rule of Criminal Procedure 42. That rule merely codified accepted constitutional principles applicable to summary contempt proceedings, e.g. Offutt v. United States, 348 U.S. 11, 13-14, 75 S. Ct. 11, 13, 99 L. Ed. 11, 16 (1954) (quoting Advisory Committee's note that the enactment of Rule 42, which took effect in 1946, was "`substantially a restatement of existing law, Ex parte Terry, 128 U.S. 289, 9 S. Ct. 77, 32 L. Ed. 405; Cooke[], 267 U.S. 517, 534, 45 S. Ct. 390, 69 L. Ed. 767'"), which the Court has applied in both federal and state cases, see supra note 8.
[11]  We analyze the sufficiency issue in detail in Part II.B.4., infra, for purposes of ascertaining whether double jeopardy principles permit remand for a retrial.
[12]  Jones, too, attempted to challenge the sufficiency of the evidence to support his conviction, but his petition for appeal was denied as to that issue.
[13]  We need not consider whether Scialdone's and Taylor's behavior violated a particular subsection of Code § 18.2-456. That code section does not define the outer limits of behavior that constitutes contempt for purposes of a sufficiency analysis; rather it merely sets out the categories of contempt for which the legislature has purported to authorize summary adjudication and punishment. See Robinson, 41 Va.App. at 144-46 & n. 7, 583 S.E.2d at 62-64 & n. 7.